                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:07-CR-00023-KDB-DCK
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 BRIAN DARNELL HENDERSON [2]                )
                                            )


         THIS MATTER is before the Court upon motion and amended motion of the

defendant pro se for a reduction of sentence based on the First Step Act of 2018.

(Docs. No. 270 and 272).

         The defendant was found guilty of conspiracy to possess with intent to

distribute crack cocaine and cocaine, in violation of 21 U.S.C. § 841(a)(1) (Count

One), possession with intent to distribute crack cocaine and cocaine and aiding and

abetting same, in violation of 21 U.S.C. § 841(b)(1)(A) and §841 (b)(1)(C) (Count

Three), possession of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A)(i) (Count Four), and possessing a firearm as a

felon, in violation of 18 U.S.C. § 922(g)(1) (Count Five). (Doc. No. 112). Section

404(c) of the First Step Act specifies that a court “shall not entertain” a reduction

motion where the sentence was imposed in accordance with the Fair Sentencing Act

of 2010. Here, the defendant was resentenced on May 5, 2014, (Doc. No. 232:

Judgment at 1), well after the effective date of the Fair Sentencing Act and in

accordance therewith, and pursuant to United States v. Simmons, 649 F.3d 237 (4th




     Case 5:07-cr-00023-KDB-DCK Document 273 Filed 05/18/20 Page 1 of 2
Cir. 2011) (en banc) and the 2013 Guidelines Manual. Therefore, he is not eligible

for a sentence reduction under the First Step Act.

      IT IS, THEREFORE, ORDERED that the defendant’s motion and amended

motion, (Docs. No. 270 and 272), are DENIED.

      The Clerk is directed to certify copies of this Order to the defendant, the

Federal Defender, the United States Attorney, the United States Marshals Service,

and the United States Probation Office.



                                   Signed: May 18, 2020




     Case 5:07-cr-00023-KDB-DCK Document 273 Filed 05/18/20 Page 2 of 2
